DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al. (hereinafter “Hosoe”) (U.S. Pub. No. 2013/0288124A1) in view of Sohn et al. (hereinafter “Sohn”) (U.S. Pub. No. 2016/0372780A1).
Regarding claim 1, 4-6, 11, 14 and 15, Hosoe teaches a solid-state lithium battery 60 including a positive electrode 61, a negative electrode 62, and a solid electrolyte layer 63 arranged between both electrodes (see paragraph 116; FIG. 11).  
The positive electrode 61 may comprise an aluminum porous body filled with a positive electrode active material.  The active material is used in combination with a conduction aid and a binder (see paragraph 119).  The aluminum porous body may be additionally filled with a solid electrolyte besides the active material (see paragraph 124).  The aluminum porous body is formed by plating a urethane foam with aluminum in a molten salt bath followed by removal by thermal decomposition of the urethane core (foamed porous body; foamed porous body of a metal) (see paragraphs 41, 49 and 64).  
Likewise, the negative electrode may comprise a negative active material filled into a porous body made of foamed nickel (foamed porous body; foamed porous body of a metal) (see paragraph 158).  The negative electrode active material is also used in combination with a conduction aid a binder (see paragraph 112).
As a binder, polyvinylidene fluoride or polytetrafluoroethylene (organic polymer compound) may be used (see paragraph 130).
Hosoe teaches that a ratio of active material to materials filled into the porous body is preferably 70 mass % more, but is otherwise silent as to an amount of binder in the positive and negative electrodes of the solid-state lithium battery.
Sohn teaches a positive or negative electrode having the form of a 3D porous current collector the pores of which are filled with an active material composition (see paragraphs 44, 46, 85).  When the 3D porous current collector-including electrode is a negative electrode, the 3D porous current collector may include Cu foam. When the 3D 
In the combination of Hosoe and Sohn as set forth above, wherein the active material constitutes, for example 70% of the materials filled into the porous body, and wherein the binder may be present in an amount of 1 part to about 15 parts by weight based on 100 parts by weight of the active material, it follows that the binder constitutes 0.7% to 10.5% of the materials filled into the porous body.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claim 2, 7, 9 and 12, although neither Hosoe nor Sohn explicitly teach a point binding part where the organic polymer compound is present at a point at an interface between the electrode active material and the solid electrolyte, wherein the electrode active material and the solid electrolyte are bonded by the point binding part, it is 
Regarding claims 3, 8, 10 and 13, although the combination of Hosoe and Sohn does not explicitly teach a size of the point binding part, one of ordinary skill in the art would expect the point binding part of the combination of Hose and Sohn to be similar to the claimed point binding part given that the electrodes of the combination of Hosoe and Sohn comprise substantially identical materials in a substantially identical structure.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoe and Sohn as applied to claims 1-15 above, and further in view of Ota et al. (hereinafter “Ota”) (U.S. Pub. No. 2012/0052383A1).
Regarding claim 16, Hosoe and Sohn are silent as to differential pressure filling.
Ota teaches a method of producing a battery electrode wherein a porous collector is immersed in an electrode composition raw material sol within a vacuum vessel and then the vacuum vessel is evacuated.  The pores of the porous collector are thus impregnated with the raw material by the immersion and evacuation (see paragraphs 68 and 88).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the immersion and evacuation method of Ota to the production of the electrodes of Hosoe and Sohn because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727